DISMISS; and Opinion Filed July 22, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00304-CV

                        HENRY LEE CARTER PERKINS, Appellant
                                       V.
                        ARTRINNA JEANETTE PERKINS, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-01146

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Justice Lang-Miers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 5, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 5, 2014, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated June 25, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that he had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of
this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE



140304F.P05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

HENRY LEE CARTER PERKINS,                             On Appeal from the 255th Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. 13-01146.
No. 05-14-00304-CV         V.                         Opinion delivered by Justice Lang-Miers.
                                                      Chief Justice Wright and Justice Brown
ARTRINNA JEANETTE PERKINS,                            participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee ARTRINNA JEANETTE PERKINS recover her costs of
this appeal from appellant HENRY LEE CARTER PERKINS.


Judgment entered this 22nd day of July, 2014.




                                                –3–